Order entered May 20, 2021




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                        No. 05-20-00858-CV

                              MICHAEL B. MORENO, Appellant

                                                    V.

    ALAN HALPERIN, AS TRUSTEE OF THE GFES LIQUIDATION TRUST,
                            Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-20-01025

                                                ORDER

           Before the Court is appellant’s May 19, 2021 unopposed second motion for
    an extension of time to file a brief.1 We GRANT the motion and extend the time
    to July 12, 2021. We caution appellant that further extension requests will be
    disfavored.

                                                         /s/     BONNIE LEE GOLDSTEIN
                                                                 JUSTICE


1
 The motion is filed on behalf of appellant Michael B. Moreno and MOR MGH Holdings, LLC. As Michael
B. Moreno is the only party who filed a notice of appeal, MOR MGH Holdings, LLC is not before the Court.